Citation Nr: 0813128	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-30 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE
 
Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of stress fracture of the 
inferior pubic ramus, left pelvis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active duty for training from April to 
September 1982, and active military service from October 1986 
to April 1988.  

This matter initially came before the Board on appeal from a 
September 2003 RO rating decision that increased the rating 
for this disability from noncompensable to 10 percent.  

The Board remanded the case to the RO for further development 
of the record in March 2007.  

The veteran asked for a hearing before the Board, but 
cancelled the scheduled hearing in September 2005.  The Board 
asked the veteran for clarification as to whether she wanted 
the hearing to be rescheduled, and she responded in writing 
in March 2008 that she did not want another hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  During the course of the appeal, the veteran's service-
connected residuals of stress fracture of the inferior pubic 
ramus, left pelvis, have been manifested by normal range of 
flexion and extension, although with pain at the extremes of 
motion and during other activity.  

3.  There is no evidence of limitation of rotation, 
limitation of adduction, or limitation of abduction.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected residuals of stress 
fracture of the inferior pubic ramus, left pelvis, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 
4.40, 4.45, 4.71, 4.71a including Diagnostic Codes 5251, 
5252, 5253 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2003 the RO sent the veteran a letter advising her 
that to establish entitlement to increased rating for a 
service-connected disability, the evidence must show that the 
condition had gotten worse.  The letter invited the veteran 
to submit evidence showing that the service-connected pelvic 
injury had increased in severity, and identified the kinds of 
medical and lay evidence acceptable in showing such an 
increase.  

The veteran had an opportunity to respond before the RO 
issued the rating decision on appeal in October 2003.  The 
Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2003 RO letter cited above letter advised the 
veteran that VA is responsible for getting relevant records 
from any Federal agency, to include military and VA records 
and records from the Social Security Administration (SSA). 
The letter stated that VA would make reasonable efforts to 
get evidence and records not held by a Federal department or 
agency.  

The letter also stated that it was the veteran's 
responsibility to give the RO enough information about the 
records to enable the RO to request them from the person or 
agency having custody.  The letter specifically advised the 
veteran, "Please send us any medical records you have."  

The April 2005 letter specifically advised the veteran, "If 
there is any other evidence of information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed 
before the case was readjudicated as reflected in the June 
2004 SOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished a May 2007 letter to the veteran from the 
Appeals Management Center (AMC).  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's and daily life (such as a specific 
measurement or test result)?  If so, do the notice letters 
provide at least general notice of that requirement?  (3) Do 
the notice letters advise the claimant that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DCs, which typically provide a range in 
severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life?  
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the June 2003 letter and the May 2007 AMC 
letter both invited the veteran to submit medical evidence 
showing how the disability had increased in severity, and 
also to submit statements from other persons who had 
witnessed from their knowledge and personal observation the 
manner in which the disability had become worse.  

Further, the veteran's correspondence to VA and her report of 
symptoms to the VA examiner emphasized the effect of her 
disability on daily living, not just employability or rating 
schedule criteria.  The Board accordingly finds that the 
veteran had actual knowledge of the requirements for higher 
rating as articulated in Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service treatment record (STR), VA 
treatment record, and complete SSA disability record have 
been obtained and associated with the claims file.  The 
veteran has identified no other VA or non-VA medical 
providers as having relevant documents.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
medical providers or other entities having existing records 
that should be obtained before the claim is adjudicated.  

The veteran had a VA orthopedic examination in August 2003.  
The veteran has not asserted, and the evidence does not show, 
that her symptoms have increased in severity since that 
examination.  

Nonetheless, the veteran was scheduled for a VA orthopedic 
examination in October 2007 for the express purpose of 
evaluating her service-connected disability on appeal, but 
she failed without explanation to report for examination.  
When a claimant fails without good cause to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a), 
(b).  

The Board accordingly finds that remand for a new VA 
examination is not required at this point.  See 38 C.F.R. 
§ 3.159(c)(4).  

Finally, the veteran cancelled a scheduled hearing before the 
Board in September 2005, and subsequently notified the Board 
in writing in March 2008 that she did not want another 
hearing.  Her previous request for hearing is accordingly 
deemed to be withdrawn.  See 38 C.F.R. § 20.704(d).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased 
evaluation of the service-connected residuals of stress 
fracture of the inferior pubic ramus, left hip.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The veteran's disability is evaluated under the provisions of 
38 C.F.R. § 4.71a (schedule of ratings - musculoskeletal 
injuries), Diagnostic Codes (DCs) 5250 through 5255 (the hip 
and thigh).  

DCs 5250 (ankylosis of the hip), 5254 (flail joint of the 
hip), and 5255 (impairment of the femur) are not for 
application because the veteran is not shown to have any of 
those symptoms.  

Accordingly, the veteran's disability is rated under DCs 5251 
(limitation of extension of thigh), 5252 (limitation of 
flexion of thigh), and/or 5253 (impairment of thigh).  

The rating criteria of DCs 5251 and 5252 (limitation of 
motion of the thigh) are as follows:  A rating of 10 percent 
is assignable for limitation of extension to 5 degrees and/or 
limitation of flexion to 45 degrees.  A rating of 20 percent 
is assignable for limitation of flexion to 30 degrees.  A 
rating of 30 percent is assignable for limitation of flexion 
to 20 degrees.  A rating of 40 percent is assignable for 
limitation of flexion to 10 degrees.  

Under VA rating criteria, normal flexion of the hip is 0 
degrees to 125 degrees, and normal abduction of the hip is 0 
degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

The rating criteria of DC 5253 (impairment of thigh) are as 
follows: a rating of 10 percent is assignable for limitation 
of rotation (cannot toe-out more than 15 degrees in the 
affected leg) or for limitation of adduction (cannot cross 
legs); a rating of 30 percent is assignable for limitation of 
abduction (motion lost beyond 10 degrees).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, the Board notes at this point that the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board has considered all evidence of severity since the 
claim for increased was filed in April 2003.  The Board's 
adjudication of this claim therefore satisfies the 
requirements of Hart.  

Historically, the veteran's STR confirms a stress fracture to 
the left hip.  An RO rating decision in June 1991 granted 
service connection but assigned a no percent rating because 
there were no current residuals.  The veteran appealed for 
compensable initial rating, which was denied in a Board 
decision in May 1996 (motion of reconsideration denied by the 
Board in September 1996).  

An SSA disability determination issued in March 1997 granted 
disability benefits effective from November 1996 for 
affective/mood disorder (primary diagnosis) and for disorders 
of the autonomic nervous system (secondary diagnosis).  
Medical records associated with the SSA disability file show 
no indication that the service-connected left hip disability 
was a factor in the SSA's disability determination.  

The veteran submitted a claim for compensable rating in 
September 1998, which was denied in an unappealed RO rating 
decision in March 1999.  

An SSA disability review in March 1999 continued disability 
benefits for affective disorders (primary diagnosis) and 
anxiety-related disorders (secondary diagnosis).  

The veteran filed her instant claim in April 2003.  

The veteran submitted a VA Form 21-4142 (Statement in Support 
of Claim) in July 2003 stating that her only remedy for pain 
was to sit in a hot tub and take pain medication.  She also 
stated that she occasionally experienced pain during sexual 
relations.  

The file also contains a July 2003 VA Form 21-4142 by ADKM, 
identifying himself as the veteran's male partner for at 
least seven years, during which time the she complained of 
pain during sexual activity.  The couple accordingly 
refrained from sex most of the time.  

The veteran had a VA bone scan in August 2003 consequent to 
complaints of hip pain.  The examination was intended to rule 
out bone metastases from her recent left breast carcinoma; 
the bone scan showed no evidence of stress fracture or other 
osseous abnormality.  The interpreter noted that the left 
kidney appeared to be malpositioned.  

The veteran had a VA orthopedic examination in August 2003 
during which she reported having done pretty well over the 
years but now experiencing pain, soreness and tenderness 
towards the pelvic bones on the left side.  Prolonged 
standing, or walking more than one or two hours, did not 
bother the hip, and the veteran was able to perform normal 
daily activity.  The veteran was not currently working.  The 
veteran was using over-the-counter pain medications.  

On examination, the veteran was able to ambulate with normal 
station and gait.  The veteran did not require brace, cane or 
other assistance.  The veteran was able to toe-and-heel walk 
and to squat.  There was "a little bit" of tenderness over 
the left hemipelvis and "a little bit" of pain on 
compression of the pelvis.  

The veteran had excellent full range of motion of the hips, 
but with pain at the extremes of motion.  The examiner 
diagnosed history of stress fracture of the left pubic ramus, 
with no residuals.  

The September 2003 rating decision on appeal granted an 
increased rating of 10 percent based on pain as noted during 
examination.  

An SSA disability review in December 2005 continued 
disability benefits for affective disorders (primary 
diagnosis); no secondary diagnosis was established.  

The veteran was scheduled for a VA orthopedic examination in 
October 2007 but she failed without explanation to report for 
examination.  

The Board notes that when a claimant fails without good cause 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(a) and (b).  

Based on review of the evidence above, the Board finds that 
the criteria for a rating in excess of 10 percent are not 
met.  

First, there is no evidence that the veteran's range of 
motion is compensable under DCs 5251 and 5252, or that she 
has an impairment of the hip or thigh compensable under DC 
5253.  

The veteran demonstrated "a little bit" of pain and 
tenderness at the extremes of motion during medical 
examination in August 2003.  38 C.F.R. § 4.40 requires VA to 
consider "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  
Accordingly, a compensable rating is appropriate.  

However, even with pain the veteran was able to achieve full 
range of motion, and she is shown to have no impairment 
whatsoever in walking or performing daily activities 
consequent to the service-connected hip and thigh disability.  
Accordingly, she does not approximate the criteria for a 
rating higher than 10 percent.  

The Board has carefully considered lay evidence offered by 
the veteran in addition to the medical evidence.  Here, the 
veteran and ADKM stated that the veteran's pain prevented her 
from enjoying sex.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
A layperson is also competent to provide an eyewitness 
account of a veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, even affording full competence and credibility to 
the statements of the veteran and ADKM, the criteria for a 
rating higher than 10 percent are not met.  VA clinical 
records show that the veteran was in fact sexually active 
during the period under review; the fact that she did not 
enjoy the act does not per se satisfy the criteria for a 
rating higher than 10 percent, particularly as the 10 percent 
rating was assigned solely to compensate the veteran for 
pain; any other functional limitation (range of motion, 
instability etc.) is either not present or present but not 
compensable.  

The Board accordingly finds, based on the evidence and 
analysis above, that the criteria for a rating higher than 10 
percent for the service-connected residuals of fracture of 
the inferior pubic ramus, left pelvis, are not met, and the 
claim must therefore be denied.  Succinctly stated, the 
veteran's only demonstrated manifestation of her service-
connected disability is pain to a degree that is adequately 
compensated by the current 10 percent rating.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this matter, the evidence shows that the veteran's 
symptoms more closely approximate the criteria for the 
current rating, and the benefit-of-the-doubt rule is not for 
application.  Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  



ORDER

A rating higher than 10 percent for residuals of stress 
fracture, inferior pubic ramus, left pelvis, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


